                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Jeffery Lee Mourning, Inmate Booking
No. 1814430,                                                 Civil Action No. 18cv02245-WQH-RBM

                                              Plaintiff,
                                       V.
William Gore Sheriff, Individually and                        JUDGMENT IN A CIVIL CASE
in his official capacity; Securus
Telephone Co; John & Jane Does 1
through 10
                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant Gore’s Motion to Dismiss is GRANTED. This civil action is DISMISSED in its entirety
without prejudice based on Plaintiff’s failure to prosecute pursuant to Federal Rule of Civil Procedure
41(b) in compliance with the Court’s April 25, 2019, Order.




Date:         10/30/19                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ M. Exler
                                                                                       M. Exler, Deputy
